Case: 1:18-cr-00147-DAP Doc #: 45 Filed: 06/25/20 1 of 5. PageID #: 361




                              UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF OHIO
                                    EASTERN DIVISION


UNITED STATES OF AMERICA,                           )    CASE NO. 1:18 CR 147
                                                    )
                Plaintiff,                          )    JUDGE DAN AARON POLSTER
                                                    )
        vs.                                         )    OPINION AND ORDER
                                                    )
MATTHEW KROFFKE,                                    )
                                                    )
                Defendant.                          )


        Before the Court is Defendant Matthew Kroffke’s Motion for Sentence Reduction

Pursuant to 18 U.S.C. § 3582(c)(1)(A)(i) for Compassionate Release Due to COVID-19

Circumstances. Doc #: 41. Kroffke seeks an order reducing his sentence and placing him on

home confinement based on extraordinary and compelling circumstances.1 For the following

reasons, the Motion is DENIED.

I.      Background

        On April 6, 2018, Kroffke pled guilty to armed bank robbery in violation of 18 U.S.C.

§ 2113(a), and possession of a firearm in furtherance of a crime of violence in violation of 18

U.S.C. § 924(c). He was later sentenced to 114 months in prison. His release date is May 1,

2026.



        1
         While the Court has the authority to reduce a federal prisoner’s sentence, it does not have
the authority to order the BOP to release a prisoner to home confinement. United States v. Miller,
No. 2:17 CR 87, 2017 WL 5514528, at *1 (S.D. Ohio Nov. 16, 2017); United States v. Hardin, No.
1:19 CR 240 at 2 (N.D. Ohio Apr. 7, 2020).
Case: 1:18-cr-00147-DAP Doc #: 45 Filed: 06/25/20 2 of 5. PageID #: 362




II.     Discussion2

        Under § 3852(c)(1)(A)(i), before granting a sentence modification, a court must find:

(1) extraordinary and compelling reasons warrant a sentence modification; (2) the defendant is

not a danger to the safety of any other person or the community; and (3) the reduction is

appropriate considering the 18 U.S.C. § 3553(a) sentencing factors. Hardin, No. 1:19 CR 240,

Doc #: 25 at 4; Little, No. 1:18 CR 308, Doc #: 29 at 2.

        1.      Extraordinary and Compelling Reasons

        Extraordinary and compelling reasons for sentence modification exist under four

categories set forth at U.S.S.G. § 1B1.13 Application Note 1.3 Here, the only relevant category

is the fourth category, labeled “other reasons.” Hardin, No. 1:19 CR 240, Doc #: 25 at 5-6;

Little, No 1:18 CR 308, Doc #: 29 at 2-3. To determine whether other reasons warrant sentence

modification, the Court considers whether: (1) the defendant is at high risk of having grave

complications should he contract COVID-19, and (2) the prison where the defendant resides has

a severe COVID-19 outbreak. Id. at 6-7.

        Taking the second factor first, it is undisputed that FCI Elkton has had a severe COVID-

19 outbreak. Nine inmates have died from the virus, and 568 inmates and 46 staff members have

recovered. Doc #: 42 at 5. Currently, there are 46 confirmed cases of COVID-19 at Elkton (39



        2
        Because it is undisputed that Kroffke has exhausted his administrative remedies, the Court
moves directly to the merits. Doc #: 42 at 4.
        3
         Application Note 1 lists three specific categories and examples of extraordinary and
compelling reasons along with a fourth catchall provision. Specifically, the notes explain when a
defendant’s medical condition (subsection A), health and age together (subsection B), or family
circumstance (subsection C) qualifies for compassionate release. U.S.S.G. § 1B1.13, App. N.1.
Subsection D applies if there exists in a defendant’s case, an extraordinary and compelling reason
other than, or in combination with, the reasons asserted in (A) through (C).

                                                   -2-
Case: 1:18-cr-00147-DAP Doc #: 45 Filed: 06/25/20 3 of 5. PageID #: 363




inmates, 7 staff members). Id. at 4. Despite this pyrrhic victory, no one can seriously say that

Elkton is not still suffering a severe outbreak of the virus.

        As to the first factor, Kroffke, who is 39 years old, asserts that he has a “history of

asthma and bronchitis,” and he continues to suffer pain from a hip replacement and now suffers

pain from his other hip which will need replacement as well. Doc #: 41 at 3. According to

Kroffke, it is these medical conditions that place him at high risk of suffering grave

complications should he contract COVID-19 at FCI Elkton.4

        In response, the Government notes that Kroffke offers no medical documentation to

support his claims of asthma and bronchitis; he does not say that he currently suffers asthma; and

he does not state that his asthma is “moderate to severe”– which the CDC explains is a risk

factor for the virus. Doc #: 42 at 8-9. Furthermore, pain related to hip injury and replacement

has not been identified by the CDC as a risk factor. See id. at 8 n.3.

        In reply, Kroffke states, “Given Mr. Kroffke’s health issues, he is at high-risk for

complications if he contracts the virus.” Doc #: 43 at 2. In support, he cites his Motion.

That’s it.

        Because pain from hip replacement or impingement or any other stressor has not been

identified by the CDC as a potential risk for COVID-19, and Kroffke has failed to provide

documentation supporting his claim of asthma or susceptibility to bronchitis, the Court

concludes that Kroffke has failed to show that extraordinary and compelling reasons warrant a

sentence modification.



        4
         Kroffke also sought compassionate release to help nurse his father who was diagnosed
with Stage IV lung cancer. Sadly, Kroffke’s father passed away while this Motion was pending.

                                                  -3-
Case: 1:18-cr-00147-DAP Doc #: 45 Filed: 06/25/20 4 of 5. PageID #: 364




       2.      Danger to the Safety of any Other Person or the Community

       Even if Kroffke could show particular vulnerability to COVID-19 complications, he has

failed to show that he is not a danger to the community. The Government contends that Kroffke

is a danger to the community having committed an armed bank robbery which resulted in one

bank teller suffering PTSD, and another teller leaving her job immediately.

       To support his contention that he is no longer a danger to the community, Kroffke notes

that his armed bank robbery is his first felony conviction, he fell under the lowest Criminal

History Category at sentencing, and inmates with far more violent and extensive criminal

histories than he have received compassionate releases during this pandemic. In support, he cites

decisions by two judges in the Northern District of Ohio who granted compassionate release to

criminal defendants with worse criminal histories than him. Doc #: 43 at 4-5 (citing United

States v. McClellan, Case No. 1:92 CR 268, Doc #: 221 (N.D. Ohio Jun. 3, 2020) (Gaughan, CJ)

and United States v. Sparrow, Case No. 5:98 CR 126, Doc #: 122 (N.D. Ohio Jun. 18, 2020)

(Oliver, SJ)). The Court has reviewed both decisions and finds them factually and legally

distinguishable.

       Joseph Sparrow, Sr. is 78 years old, in failing health, has served more than 20 years of

his sentence with a sterling disciplinary record, and would have received a much shorter

sentence under current law because the First Step Act eliminated stacked mandatory sentences

for § 924(c) convictions like his. Sparrow, Case No. 5:98 CR 126, Doc #: 122. Gary McClellan,

aka Malik Asad Al-Malaki, is 58 years old, has served 28 years of a life sentence which was

subsequently reduced to 35 years, his three prior convictions no longer constitute career offender

predicates, he submitted copious evidence of his rehabilitative efforts and achievements during


                                                -4-
Case: 1:18-cr-00147-DAP Doc #: 45 Filed: 06/25/20 5 of 5. PageID #: 365




his incarceration, he had a release date of May 24, 2022 and was approved by the BOP for 12

months of service in a halfway house which included a period of home confinement, and he was

then-housed at FMC Rochester, a medical correctional facility. McClellan, Case No. 1:92 CR

268, Doc #: 221.

       3.      Section 3553(a) Sentencing Factors

       18 U.S.C. § 3553(a) provides numerous factors which courts are to consider in imposing

a sentence. While the Court considers these factors when sentencing a defendant, changed

circumstances may warrant reconsideration. Unlike many prisoners who have been granted

compassionate release, Kroffke has served considerably less than half of his 114 month sentence.

The Court appreciates the steps Kroffke is taking to rehabilitate himself and become a productive

member of society following his May 2026 release. However, on this record, the Court finds

Kroffke has failed to show that sentence reduction is appropriate

III.   Conclusion

       For the foregoing reasons, the Motion, Doc #: 41, is hereby DENIED WITH

PREJUDICE.

       IT IS SO ORDERED.



                                               /s/ Dan A. Polster June 25, 2020
                                             Dan Aaron Polster
                                             United States District Judge




                                               -5-
